Case 2:17-cr-20522-TGB-MKM ECF No. 62, PageID.483 Filed 02/03/21 Page 1 of 5




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


UNITED STATES OF AMERICA,                   2:17-CR-20522-TGB-MKM

                  Plaintiff,

      vs.                                 ORDER DENYING MOTION
                                            FOR RESENTENCING
LARMAURICE GIBSON,

                  Defendant.


     Defendant Larmaurice Gibson was sentenced on December 20,

2018 to forty-eight months of incarceration followed by a term of

supervised release. He has now filed a motion for resentencing, alleging

that his current scheduled release date of May 17, 2022 is incorrect. ECF

No. 45. Because he has not exhausted administrative remedies, the

motion will be denied.

                           I.    BACKGROUND

     In April 2017, Mr. Gibson was sentenced in state court to an

indeterminate sentence of 3.5 to 10 years for carrying a concealed weapon

and being a third-time habitual offender. PSR at ¶ 37.

     Several months later, while serving that sentence in the Michigan
Department of Corrections (MDOC), Mr. Gibson was charged by federal

indictment in this case. ECF No. 1. He initially entered a plea of not

guilty, but consented to federal detention on September 5, 2017. PSR at
                                     1
Case 2:17-cr-20522-TGB-MKM ECF No. 62, PageID.484 Filed 02/03/21 Page 2 of 5




¶ 4. He later pleaded guilty pursuant to a Rule 11 plea agreement. Id. at

¶ 5. He was sentenced by this court on December 20, 2018 to a total of

forty-eight months imprisonment, which was to run “concurrent with

[his] undischarged term of state imprisonment.” Judgment, ECF No. 36,

PageID.149.

     On May 17, 2019, Mr. Gibson arrived at FCI Milan. He remains in

custody there. ECF No. 52-2, PageID.396. Mr. Gibson was paroled from

his state sentence to the MDOC on June 17, 2020, so that term has now

been completed, and his federal sentence continues. ¶ 4-5, ECF No. 45,

PageID.218. According to the Public Information Sentence Computation
Data submitted by the government, as of September 2020, Mr. Gibson’s

projected release date—assuming full good time credit—is calculated to

be May 17, 2022. Id.; see also ECF No. 52-2, PageID.396.
                     II.   STANDARD OF REVIEW

     The motion does not clearly articulate on what basis or under which

statutory authority Mr. Gibson believes he is entitled to resentencing.

The Court reads his motion as alleging one or more of the following

reasons why his projected release date of May 17, 2022 is incorrect:

     (1)   He should be given credit for any “time served in the Michigan
           Department of Corrections” against his federal sentence. ¶ 6,

           ECF No. 45, PageID.218.

     (2)   He should be given credit “from the time he consented to
           [federal] detention on September 5, 2017” until the time he

                                     2
Case 2:17-cr-20522-TGB-MKM ECF No. 62, PageID.485 Filed 02/03/21 Page 3 of 5




           arrived at FCI Milan in May 2019 against his federal

           sentence. ¶ 5, ECF No. 45, PageID.218.

     (3)   His release date is incorrectly calculated by the BOP for some

           other reason.

     To determine whether any of these allegations can move forward,

the Court must first identify their statutory basis. A challenge to “the

manner in which [a] sentence [is] being executed, rather than the validity

of the sentence itself” arises under 28 U.S.C. § 2241. United States v.

Jalili, 925 F.2d 889, 893 (6th Cir. 1991). A challenge to the Bureau of

Prison’s computation of credit for time served in a prisoner’s sentence
constitutes a challenge to how the sentence is being executed. See Lewis

v. United States, 50 F. App'x 294 (6th Cir. 2002). The Court will therefore

treat this motion as arising under § 2241.
     The United States points out that Mr. Gibson’s argument could also

be considered an attack on the imposition of the sentence, if he is arguing

that the Court intended to grant him credit for time served in state

custody prior to the date of sentencing by applying U.S.S.G. § 5G1.3(b)(1).

Such a challenge would arise under 28 U.S.C. § 2255. Wright v. U.S. Bd.

of Parole, 557 F.2d 74, 77 (6th Cir. 1977) (“Section 2255 . . . has been
conceived to be limited to those claims which arise from the imposition of

the sentence as distinguished from claims attacking the execution of the

sentence.”). However, the government correctly points out that under the
one-year statute of limitations applicable to § 2255 petitions, such a

                                     3
Case 2:17-cr-20522-TGB-MKM ECF No. 62, PageID.486 Filed 02/03/21 Page 4 of 5




motion would be untimely because it would need to have been filed within

one year of the date the judgment became final, in this case by January

15, 2020. This motion was filed on August 31, 2020.

     Proceeding under § 2241 is also appropriate because Mr. Gibson’s

issue is with the BOP, not with this Court. The motion states his belief

that this Court “did not intend for [him] to remain in custody until May

of 2022” and that the “Bureau of Prisons did not give Mr. Gibson credit

from the time he consented to detention.” ¶¶ 5-7, ECF No. 45,

PageID.218. He does not contend that the imposed sentence of forty-eight

months was incorrect or somehow unlawful. Rather, the motion alleges
error in interpreting this Court’s judgment, resulting in a projected

release date that does not “reflect the sentence this Court meant to

impose.” Id. These contentions deal with execution, not imposition, and
the Court will not treat this motion as arising under § 2255.

                              III. ANALYSIS

     To challenge sentence execution under § 2241, a federal prisoner

must first seek administrative review by exhausting all available

remedies. United States v. Dowell, 16 F. App'x 415, 420 (6th Cir. 2001);

Little v. Hopkins, 638 F.2d 953, 954 (6th Cir. 1981). In the case of § 2241
motions, this is because the power to calculate a sentence rests in the

first instance with the Attorney General, and by extension the Bureau of

Prisons; a district court can review that calculation but cannot initiate it.
United States v. Wilson, 503 U.S. 329, 334-35 (1992); see also United

                                     4
Case 2:17-cr-20522-TGB-MKM ECF No. 62, PageID.487 Filed 02/03/21 Page 5 of 5




States v. Westmoreland, 974 F.2d 736, 737-38 (6th Cir. 1992); Setser v.

United States, 566 U.S. 231, 244 (2012). After exhausting administrative

remedies, the petitioner can file a motion in the district with jurisdiction

over his custodian. Roman v. Ashcroft, 340 F.3d 314, 319 (6th Cir. 2004).

     Here, the motion is correctly filed with this Court because FCI

Milan is in the Eastern District of Michigan. But the record shows that

Mr. Gibson has not pursued any administrative remedies with the BOP.

ECF No. 52-3, PageID.399 (Administrative Remedies History). Mr.

Gibson has not made any claims or submitted any documentation to the

contrary. At this stage there is nothing to review, and the Court will not
address the merits of Mr. Gibson’s contentions.

                             CONCLUSION

     At this stage, the Court cannot consider Defendant’s motion
because he has not exhausted available administrative remedies. The

motion for resentencing (ECF No.45) is DENIED without prejudice.

     SO ORDERED, this 3rd day of February, 2021.

                           BY THE COURT:


                           s/Terrence G. Berg
                           TERRENCE G. BERG
                           UNITED STATES DISTRICT JUDGE




                                     5
